DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figs. 15-36 are blurry and details of the graphs are not legible.  Additionally, Fig. 11 is labeled as “Fig. 11”, however in the specification, Fig. 11 is discussed as “Figs. 11A and 11B”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 16 is objected to because of the following informalities:  claim 1, lines 2-4, states “providing a membrane fouling sensor positioned adjacent to a feed solution stream in a membrane filtration system wherein a portion of a feed solution stream flows through the sensor contacting a membrane therein”.    Subsequently in the claim, the membrane is differentiated from the membrane in the membrane filtration unit by referring to it as “the sensor membrane”.  Lines 2-4 would be clearer to refer to the membrane of sensor membrane.  Further, claim 1, lines 13-16 appears to include extra occurrences of the word “membrane”: during which time the sensor membrane and the membrane in the membrane filtration unit are exposed to any microorganisms in the feed solution stream and said microorganisms may adhere to the sensor membrane and   Claim 16, lines 2 refers to a membrane filtration system and later, lines 6-7 refers to “the main filtration unit”.  It is understood that the membrane filtration system and main filtration unit are referring to the same element, there is a lack of antecedent basis for “the main filtration unit”.   Claim 16 refers to the membrane fouling sensor as “the sensor unit”, however the sensor unit lacks antecedent basis. Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  Claim 17 refers to “the sensor unit” which lacks antecedent basis.  It is understood that the sensor unit refers to the membrane fouling sensor. Appropriate correction is required.

Claim 21 is objected to because of the following informalities:  Claim 21 refers to “the fluorogen”.  While understood as the fluorogen-substrate, there is lack of antecedent basis for “the fluorogen”.

Claim 23 is objected to because of the following informalities:  Claim 23 refers to a main feed stream and a sensor feed stream.  Lines 13-19 refer to “the feed stream”.  While being understood as the sensor feed stream, there is lack of antecedent basis for the feed stream. 

Claim 26 is objected to because of the following informalities:  claim 26 refers to “the one or more solution is a flurogenic-substrate…” As best understood, claim 26 is intended to depend from claim 25 and not claim 23.  Appropriate correction is required.

Claim 33 is objected to because of the following informalities:  claim 33 states “a range from 25°-55°” without indicating if it is degrees Celsius or Fahrenheit.  The specification indicates °C, and therefore does not rise to the level of indefinite.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US20130220002 herein after “Kobayashi”, cited by applicant) in view of Zeiher et al. (US6017459 herein after “Zeiher”, cited by applicant) further in view of Ho et al. (US6699684 herein after “Ho”).

Claim 1: A method for detecting membrane fouling comprising the steps of: 
	providing a membrane fouling sensor (submodule 2, Fig. 1-5) positioned adjacent to a feed solution stream (feed water F) in a membrane filtration system (membrane separation module 1, Fig. 1) wherein a portion of a feed solution stream flows through the sensor contacting a membrane therein ([0054] Another portion (small portion) of the feed water F is introduced into a submodule 2.  Membrane 23 is part of the submodule 2 and is made of the same material as the separation membrane in the separation membrane module 1); said membrane fouling sensor having an inlet valve (valve (supply pressure regulating valve 5)) directing the feed stream to the sensor; 
	allowing the feed solution stream to contact the membrane fouling sensor during the normal operation of the membrane filtration system, such that the sensor membrane is subject to substantially ] For example, in order to see the membrane fouling state in the operation module and determine the cleaning timing and replacement timing, it is preferable to place the submodule at the location where the feed fluid composed of the same components as the feed fluid supplied to the separation membrane module can be supplied to the submodule under approximately the same conditions (such as a pressure).); injecting a solution ([0037] dye, enzyme substrates, or the like) into the membrane fouling sensor via an injection port positioned distal to the inlet valve and proximal to the membrane ([0063] dye tank 4 is connected to the feed water F at a port and is supplied by opening or closing the respective valve 5.  The port for the dye take 4 is distal to the inlet valve, other valve 5, and proximal to the membrane in the submodule 2).
	Kobayashi fails to teach	directing the feed stream to the sensor and an outlet valve directing the feed stream from the sensor unit back to the main feed stream proximal to the main filtration unit; operating the membrane filtration system to for a time period ranging from 1 hour to 100 hours, during which time the sensor membrane and the membrane in the membrane filtration unit are exposed to any microorganisms in the feed solution stream and said microorganisms may adhere to the sensor membrane and membrane the membrane in the membrane filtration unit membranes causing one or more biofilm to develop on the membranes and producing extracellular enzymes; 
	creating a closed system in the membrane fouling sensor by closing the inlet and outlet valves thereby trapping a portion of the feed stream and any microbial extracellular enzymes in the membrane fouling sensor; 
	injecting a fluorogen-substrate into the membrane fouling sensor via an inject port positioned distal to the inlet valve and proximal to the membrane; 
	allowing the fluorogen-substrate to contact the feed stream and any microbial extracellular enzymes trapped in the sensor for 1-60 minutes; 
	removing a portion of the feed stream trapped in the sensor via the flush port; 
	using a fluorometer to measure the removed portion of the feed stream for fluorescence produced from the fluorogen-substrate interaction with extracellular enzymes; 

	However, Zeiher teaches an in-line apparatus 10 for monitoring membrane deposition.  This apparatus 10 allows for opening and closing of the apparatus to allow for the fluid stream 33 to pass through the apparatus 10 anywhere from 2 days to 2 months (col. 5, lines 47-60) before removal for analysis of the membrane in the apparatus 10.  Therefore, the membrane is subject to any microorganisms in the feed solution stream and said microorganisms may adhere to the sensor membrane and membrane the membrane in the membrane filtration unit membranes causing one or more biofilm to develop on the membranes and producing extracellular enzymes during that time of 2 days to 2 months.  Closing valves 34, 35 would inherently create a closed system and trap whatever fluid is between the valves. 
	It is within the scope of a person having ordinary skill in the art before the effective filing date of the invention to obtain a sample from a feed stream representative of the feed stream using valves and an apparatus.  Modifications to an experiment are routinely carried out in order to best replicate the conditions of a system as a whole and the conditions which a membrane is exposed to and operated under.  Depending on the system, the membrane may take a greater duration of time to filter a fluid and thus a sample of the feed stream contained with a membrane (grab sample) for a duration of time can represent realistic operating conditions.  Additionally, the use of a small sample size can reduce the amount of fluorogenic agent(s) required to measure biofouling thus reducing cost.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Kobayashi and valves, as taught by Zeiher, in order to obtain a sample from the diverted feed stream and therefore conduct the detection on a smaller scale using a closed system which can trap a portion of the feed stream and any microbial enzymes in the membrane fouling sensor/apparatus.
	Kobayashi in view of Zeiher fails to teach injecting a fluorogen-substrate into the membrane fouling sensor via an inject port positioned distal to the inlet valve and proximal to the membrane; 
	allowing the fluorogen-substrate to contact the feed stream and any microbial extracellular enzymes trapped in the sensor for 1-60 minutes; 

	using a fluorometer to measure the removed portion of the feed stream for fluorescence produced from the fluorogen-substrate interaction with extracellular enzymes; 
	correlating the measured fluorescence with extracellular enzyme activity in the sample; and using the correlation to determine a biofouling level of the membranes.
	However, Ho teaches a method for detecting biofouling of a membrane (title).  Ho uses fluorogenic agents added to the feed stream to monitor and control the level of microbial growth during membrane separation. Col. 3, lines 43-60: [A] method of monitoring biofouling in a membrane separation system including a membrane capable of separating a feed stream into at least a first stream and a second stream is provided. The method includes the steps of providing a fluorogenic agent; adding the fluorogenic agent to the feed stream; providing a fluorometer to detect the fluorescent signal of the fluorogenic agent in at least one of the feed stream, the first stream and the second stream; reacting the fluorogenic agent with one or more microorganisms within the membrane separation system; forming a reacted fluorogenic agent; using the fluorometer to measure the fluorescent signal of at least one of the fluorogenic agent and the reacted fluorogenic agent in at least one of the first stream and the second stream and optionally the feed stream; and monitoring biofouling in the membrane separation system based on the change in the signal of the fluorogenic agent, or the reacted fluorogenic agent or a combination of both signals measured.  The reaction times before measuring the fluorescence were anywhere from 1-10 minutes.  Ho discusses that the sampling technique should be conducted such that the duration of time from sampling to detection using the fluorometer should be reasonable to accurately reflect the current microbial growth status of the membrane separation system.  Using the device and method of Kobayashi in view of Ho is merely carrying out the experimental procedure involving exposing a feed stream (or sample thereof) to a fluorogenic agent and then measuring the response of the fluorogenic agent/feed stream solution to detect a change indicating of membrane fouling due to biofouling. 
	Exposing a sensor membrane/test membrane to the same conditions as the main membrane gives an accurate representation of the main membrane condition as illustrated by Kobayashi and Zeiher.  The subsequent measurement techniques including using a fluorogenic agent and detecting biofouling is 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the membrane evaluation device to expose a membrane to a feed stream, as taught by Kobayashi in view of Zeiher, and further obtain a sample from the diverted stream which exhibits the same conditions as the main feed stream/membrane/module, in order to carry out the experiment to detect microbial growth in the fluid, as taught by Ho. 

Claim 17: Kobayashi in view of Zeiher further in view of Ho teaches the method of claim 16, previous.  Kobayashi in view of Zeiher teaches wherein  the membrane in the sensor unit is comparable to the membrane in the main membrane filtration unit such that the membrane in the sensor experiences substantially the same conditions as the membrane in the main membrane filtration unit (Kobayashi teaches [0054] a large portion of the feed water F is introduced into a reverse osmosis membrane module 1 and a small portion of the feed water F is introduced into the submodule. [0030] For example, in order to see the membrane fouling state in the operation module and determine the cleaning timing and replacement timing, it is preferable to place the submodule at the location where the feed fluid composed of the same components as the feed fluid supplied to the separation membrane module can be supplied to the submodule under approximately the same conditions (such as a pressure).  Likewise, Zeiher teaches that the membrane is made of the same material as the membrane element (col. 5, lines 10-13), is subject to the same pressure and temperature conditions as the filtration system (col. 5, lines 2-6), and receives the same feed stream 33, therefore the apparatus 10 and membrane therein experiences the same conditions as the membrane element 30. 

Claim 18: Kobayashi in view of Zeiher further in view of Ho teaches the method of claim 16, previous.  Kobayashi in view of Zeiher further in view of Ho fails to teach the step of flushing the closed membrane fouling sensor of fluorogen-substrate by injecting a cleaning solution via the inject port and removing the cleaning solution via the flush port.
	However, using a cleaning product/solution to clean an apparatus, sensor, or membrane is within the scope of a person having ordinary skill in the art.  Flushing with a cleaning solution can be used to study the efficacy of cleaning products on a small scale prior to using the products on the main/separation membrane.  Further, flushing with a cleaning solution can prep an apparatus, sensor, or membrane for a subsequent procedure while reducing any cross contamination.  The introduction of cleaning products can be done through an existing port, similar to the dye tank 4 of Kobayashi, or an additional port comparable to the port and dye tank 4.  A flush port is merely another opening in a system to drain or remove interior contents.  The ability to close or open a port for fluid connection can be done by valves, as illustrated by Kobayashi’s dye tank 4. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to flush the closed membrane fouling sensor of fluorogen-substrate by injecting a cleaning solution via the inject port and removing the cleaning solution via the flush port in order to assess the efficacy of a cleaning product on removing biofouling or to prep the sensor.

Claim 19: Kobayashi in view of Zeiher further in view of Ho teaches the method of claim 16, previous. Kobayashi fails to teach further comprising the step of opening the inlet and outlet valves to allow feed stream solution to flow through the membrane fouling sensor, although the feed stream is introduced through an inlet valve 5 and the resultant permeate T2 and concentrated water C2 exit the submodule 2.  
	Zeiher teaches inlet 34 and outlet 35 valves for controlling the fluid flow through the apparatus 10. 
	It would have been obvious to a person having ordinary skill in the art to use valves to control the flow of fluid including opening the inlet and outlet valves to allow feed stream solution to flow through the membrane fouling sensor and thereby use a known element (valves) to obtain predictable results and control the flow of fluid to and through the membrane submodule/apparatus.

Claim 20: Kobayashi in view of Zeiher further in view of Ho teaches the method of claim 16, previous.  Kobayashi teaches wherein the membrane filtration system is used for desalination of the feed stream sample ([0002] the use of reverse osmosis membrane apparatus makes it possible to desalinate brackish water or seawater. 

Claim 26:  Kobayashi in view of Zeiher teaches the device of claim 23.  Kobayashi in view of Zeiher fails to teach wherein the one or more solution is a fluorogenic-substrate that can be cleaved by one or more extracellular enzymes in the sensor feed stream.
	However, Ho teaches a method for detecting biofouling of a membrane (title).  Ho uses fluorogenic agents added to the feed stream to monitor and control the level of microbial growth during membrane separation. Col. 3, lines 43-60: [A] method of monitoring biofouling in a membrane separation system including a membrane capable of separating a feed stream into at least a first stream and a second stream is provided. The method includes the steps of providing a fluorogenic agent; adding the fluorogenic agent to the feed stream; providing a fluorometer to detect the fluorescent signal of the fluorogenic agent in at least one of the feed stream, the first stream and the second stream; reacting the fluorogenic agent with one or more microorganisms within the membrane separation system; forming a reacted fluorogenic agent; using the fluorometer to measure the fluorescent signal of at least one of the fluorogenic agent and the reacted fluorogenic agent in at least one of the first stream and the second stream and optionally the feed stream; and monitoring biofouling in the membrane separation system based on the change in the signal of the fluorogenic agent, or the reacted fluorogenic agent or a combination of both signals measured.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a fluorogenic-substrate that can be cleaved by one or more extracellular enzymes in the sensor feed stream and thereby monitor the microbial growth. 

Claims 21, 22 are rejected under 35 U.S.C.  103 as being unpatentable over Kobayashi in view of Zeiher further in view of Ho further in view of applicant-cited Romani et al. (Relevance of Polymeric Matrix Enzymes During Biofilm Formation, herein after “Romani”, cited by applicant).

Claim 21:  Kobayashi in view of Zeiher further in view of Ho teaches the method of claim 16, previous. Kobayashi teaches the use of enzyme substrates instead of dye [0037].  Zeiher teaches the use of fluorogenic agents to indicate microbial growth. 
	Kobayashi in view of Zeiher further in view of Ho fails to teach wherein the fluorogen comprises Methylumbelliferone (MUF).
	However, Romani teaches the use of fluorescent-linked artificial substrates including Methylumbelliferone (page 429, end col. 1- col. 2: “Enzymatic Activity in the Whole Biofilm and in the EPS Matrix”).
	It is within the scope of a person having ordinary skill in the art to select a known material based on its suitability for an intended purpose. It would have been obvious to a person having ordinary skill in the art to use methylumbelliferone in detection membrane fouling as it is known in the art as a suitable substrate for detecting biofilm formation. 

Claim 22: Kobayashi in view of Zeiher further in view of Ho further in view of Romani teaches the method of claim 21.   Kobayashi in view of Zeiher further in view of Ho fails to teach wherein the MUF fluorogenic substrate is selected from MUF-phosphate, MUF-N-acetyl-β-D-glucosaminide, MUF-heptanoate and MUF-β-D-glucopyranoside.
	However, Romani teaches the use of use of fluorescent-linked artificial substrates including Methylumbelliferyl β-D-glucopyranoside and Methylumbelliferyl N-acetyl-β-D-glucosaminide (page 429, end col. 1- col. 2: “Enzymatic Activity in the Whole Biofilm and in the EPS Matrix”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable fluorogenic agent/substrate, including MUF-phosphate, MUF-N-acetyl-β-D-glucosaminide, MUF-heptanoate and MUF-β-D-glucopyranoside, which will interact with the .


Claim 23-25, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Zeiher.

Claim 23: Kobayashi teaches a membrane fouling sensor (submodule 2, Fig. 1-5) comprising: a sensor unit (submodule 2) positioned adjacent to a main feed solution stream (feed stream F) proximal to a main membrane filtration unit (membrane separation module 1, Fig. 1) in a membrane filtration system, said sensor unit having a filtration membrane (([0054] Another portion (small portion) of the feed water F is introduced into a submodule 2.  Membrane 23 is part of the submodule 2 and is made of the same material as the separation membrane in the separation membrane module 1); 
	an inlet valve (valve (supply pressure regulating valve 5)) positioned at the main feed stream that diverts a portion of the main feed stream to the sensor unit as a sensor feed stream when opened and prevents the main feed stream from entering the membrane fouling sensor when closed (Fig. 1 shows the feed stream F and the valve 5 connecting between the feed stream F and the submodule 2, therefore the open valve 5 allows feed stream F to flow to the submodule 2 and, when closed, stops feed stream F from flowing to the submodule 2);
	a feed stream conduit that directs the feed stream from the inlet valve through the sensor unit (the conduit is shown connecting from the feed stream F to the submodule 2 and some form of outlet for the concentrated water C2 and permeate water T2), an inject port (injection port from the dye tank 4) in the feed stream conduit distal to the inlet valve and proximal to the sensor unit (See Fig. 1); and 
	Kobayashi fails to teach an outlet valve that directs the sensor feed stream back to the main feed stream distal to the inlet valve and proximal to the main membrane filtration unit when opened and retains the sensor feed stream in the membrane fouling sensor when closed, a feed stream conduit positioned between the inlet valve and the outlet valve that directs the feed stream from the inlet valve to the outlet valve through the sensor unit. 

	 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the connectivity as taught by Zeiher with the device of Kobayashi in order to connect the outlet of the submodule back to a fluid stream and have an effective flow to and through the sensor for analysis with disposal of the fluid. 
	Kobayashi in view of Zeiher fails to teach a flush port in the feed stream conduit distal to the sensor unit and proximal to the outlet valve.
	However, Kobayashi teaches the dye tank 4 connected to the submodule 2, therefore the connectivity to introduce a fluid at intermittent intervals is known.  Likewise, connectivity to remove fluid at intermittent intervals is within the scope of a person having ordinary skill in the art by connecting to a sensor module or connecting to a flow line at a position where the desired fluid can be pulled or drained from the desired location.  The use of a flush port or similar to remove what is contained in the submodule/apparatus/sensor is within the scope of a person having ordinary skill in the art.  A flush port can be any suitable size or shape to allow for removal of what is needed from within the submodule/apparatus/sensor.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a flush port to facilitate removal of components from the submodule/apparatus/sensor and the ability to manage when and where the flushed component is directed to.

 Claim 24: Kobayashi in view of Zeiher teaches the membrane fouling sensor of claim 23.  Kobayashi fails to teach wherein the inlet valve and the outlet valve can be closed trapping the sensor feed stream in the conduit and sensor unit.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Kobayashi with Zeiher and close the inlet and outlet valves to thereby allow for removal of the apparatus or any element thereof including the membrane or feed stream fluid for subsequent processing, analysis, or cleaning. 

Claim 25: Kobayashi in view of Zeiher teaches the membrane fouling sensor of claim 23.  Kobayashi teaches wherein one or more solution can be injected into the membrane fouling sensor via the inject port (the dye trap 4 is injected to the submodule 2 through the flow path/port connected between the tank4 and submodule 2.  The injected substance is not limited to dye and can be enzyme substrates or the like.).

Claim 27:  Kobayashi in view of Zeiher teaches the device of claim 23, previous.  Kobayashi in view of Zeiher fails to teach wherein a portion of the sensor feed stream can be removed via the flush port.
	However, Kobayashi teaches the dye tank 4 connected to the submodule 2, therefore the connectivity to introduce a fluid at intermittent intervals is known.  Likewise, connectivity to remove fluid at intermittent intervals is within the scope of a person having ordinary skill in the art by connecting to a sensor module or connecting to a flow line at a position where the desired fluid can be pulled or drained from the desired location.  The use of a flush port or similar to remove what is contained in the submodule/apparatus/sensor is within the scope of a person having ordinary skill in the art.  A flush port can be any suitable size or shape to allow for removal of what is needed from within the submodule/apparatus/sensor.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a flush port wherein a portion of the sensor feed stream can be removed 

Claim 28: Kobayashi in view of Zeiher teaches the device of claim 23, previous.  Kobayashi in view of Zeiher fails to teach wherein the conduit and sensor can be flushed of materials by injecting a solution in through the inject port and removing the solution through the flush port.
	However, the use of valves and ports and fluid movement in a controlled manner is within the scope of a person having ordinary skill in the art.  The fluid is intended to move through the device of Kobayashi and Zeiher.  Kobayashi teaches a dye tank 4 connected to a conduit thus introducing a fluid that will move through the submodule 2 and can be collected on the outlet side of the submodule.  It is within the scope of a person having ordinary skill in the art to use a conduit and connectivity similar to the dye tank 4 in order to collect fluid on the outlet side in order to contain and collect the outlet fluid for proper handling thereafter including disposal or analysis. 

Claim 29:  Kobayashi in view of Zeiher teaches the device of claim 23, previous.  Kobayashi teaches wherein the membrane in the sensor unit is comparable to the membrane the main membrane filtration unit such that the membrane in the sensor experiences substantially the same conditions as the membrane in the main membrane filtration unit (Kobayashi teaches [0054] a large portion of the feed water F is introduced into a reverse osmosis membrane module 1 and a small portion of the feed water F is introduced into the submodule. [0030] For example, in order to see the membrane fouling state in the operation module and determine the cleaning timing and replacement timing, it is preferable to place the submodule at the location where the feed fluid composed of the same components as the feed fluid supplied to the separation membrane module can be supplied to the submodule under approximately the same conditions (such as a pressure).  Likewise, Zeiher teaches that the membrane is made of the same material as the membrane element (col. 5, lines 10-13), is subject to the same pressure and temperature conditions as the filtration system (col. 5, lines 2-6), and receives the same feed stream 33, therefore the apparatus 10 and membrane therein experiences the same conditions as the membrane element 30.

Claim 30: Kobayashi in view of Zeiher teaches the device of claim 23, previous.  Kobayashi teaches wherein the membrane in the membrane filtration system is selected from membranes for microfiltration, ultrafiltration, nanofiltration, reverse osmosis or forward osmosis (Kobayashi teaches [0027] Examples of the separation membrane include a reverse osmosis (RO) membrane, a nanofiltration (NF) membrane, an ultrafiltration (UF) membrane, and a microfiltration (MF) membrane.  The submodule 2 includes a membrane 23 which is the same as the membrane in the reverse osmosis membrane module 1 [0057]).

Claims 31-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Romani.

Claim 31:  Ho teaches a method of detecting biofouling of a membrane comprising the steps of: collecting a sample of a permeate from a membrane filtration system (col. 2, lines 52-54: Samples from the permeate stream can also be taken to determine if there is any contamination in the permeate. Col. 10, lines 21-25: the fluorogenic agent is detectable in permeate water which measurements are performed on.  col. 11, lines 20-40: Because the sample components for the fluorometer(s) are positioned in-line when conducting an in-line measurement, the sample they are monitoring accurately reflects the entire membrane separation system.), said permeate resulting when a feed stream solution has been filtered by the membrane (col. 4, lines 45-61: the resultant from a separated feed stream includes a permeate stream and a concentrate stream); selecting a fluorogenic agent; mixing the permeate sample with the fluorogenic agent (claim 1, providing and adding a fluorogenic agent to the feed stream, therefore the fluorogenic agent was mixed with the permeate); using a fluorometer to measure fluorescence produced by the interaction of one or more microbial extracellular enzymes in the permeate sample on the fluorogenic agent (col. 16, lines 58-60: the fluorescence measurement was conducted in the reject stream with an on-line fluorometer); and correlating the fluorescence of the permeate sample and fluorogen-substrate mixture to the determine the level of extracellular enzyme activity in the permeate as an indication of biofouling of the membrane (col. 17, lines 45-53, As shown above in Tables 1 and 2, the Ratio of the fluorescence of the reacted fluorogenic agent (e.g., resorufin (Rf) to the fluorescence of the fluorogenic agent (e.g., resazurin (Rz)) increased with microbial growth and accumulation during the course of the experiment. It should be appreciated that the values for Rf and Rz in Tables 1 and 2 represent an intensity of the fluorescence signal as measured which corresponds to an amount of the reacted fluorogenic agent and the fluorogenic agent.  Therefore, the fluorescence measured by the fluorometer correlates to the increased microbial growth and accumulation. Also, claim 1.)
 	Ho fails to teach wherein the fluorogenic agent is a fluorogen-substrate comprising Methylumbelliferone (MUF) that can be cleaved by one or more microbial extracellular enzymes.  
	However, Romani teaches the use of However, Romani teaches the use of fluorescent-linked artificial substrates including Methylumbelliferone (page 429, end col. 1- col. 2: “Enzymatic Activity in the Whole Biofilm and in the EPS Matrix”).
	It is within the scope of a person having ordinary skill in the art to select a known material based on its suitability for an intended purpose. It would have been obvious to a person having ordinary skill in the art to use methylumbelliferone in detection membrane fouling, as taught by Romani, as it is known in the art as a suitable substrate for detecting biofilm formation.

Claim 32: Ho in view of Romani teaches the method of claim 31.  Ho acknowledges that the conditions are known including the permeate water having an operating temperature of 78°F and pH of 7 (col. 16, lines 36-41).  Ho addresses that environmental factors, such as pH and temperature, may affect the fluorescent signal and should be accounted for and corrected accordingly (col. 9, lines 23-30).  Ho fails to teach adjusting a pH of the fluorogen-substrate to a range of pH7-pH10 prior to mixing with the permeate sample.
	However, Romani teaches that the microenvironmental conditions within the biofilm, such as pH and ionic strength can affect the activity of matrix enzymes (pg. 428, end col. 1-top col. 2).  Romani teaches the use of buffers for controlling enzymatic cleavage after incubation (pg. 429, top col. 2).  Therefore, the conditions prior to the addition of a buffer are known in order to control the resultant pH after the addition of the buffer(s). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to monitor and control the pH and temperature of the fluid under test as well as the 

Claim 33. Ho in view of Romani teaches the method of claim 31.  Ho acknowledges that the conditions are known including the permeate water having an operating temperature of 78°F and pH of 7 (col. 16, lines 36-41).  Ho addresses that environmental factors, such as pH and temperature, may affect the fluorescent signal and should be accounted for and corrected accordingly (col. 9, lines 23-30).  Ho fails to teach adjusting a pH of the fluorogen-substrate to a range of pH7-pH10 prior to mixing with the permeate sample. Ho in view of Romani fails to explicitly teach adjusting a temperature of the fluorogen-substrate and permeate sample to a range from 25°-55° prior to measuring fluorescence.
	However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to monitor and control the temperature of the fluid under test as well as the added fluorogen-substrate knowing that the temperature and pH affect the activity of the enzymes and the fluorescent signal in order to obtain the most accurate results indicative of fouling/biofouling.

Claim 34. Ho in view of Romani teaches the method of claim 31.  Ho teaches wherein the membrane filtration system is used for desalination of the feed stream solution (desalination of sea and brackish water).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to assess membrane biofouling for any suitable membrane which may be subject to biofouling including membranes for various types of membrane separation systems including cross-flow systems, dead-end flow systems, reverse osmosis, nanofiltration, ultrafiltration, microfiltration, electrodialysis, electrodeionization, pervaporation, membrane extraction, membrane distillation, membrane stripping, membrane aeration and the like or combinations thereof. (Ho, end col. 4-top col. 5)

Claim 36. Ho in view of Romani teaches the method of claim 31.  Ho fails to teach wherein the fluorogenic substrate comprising Methylumbelliferone (MUF) is selected from MUF-phosphate, MUF-N-acetyl-β-D-glucosaminide, MUF-heptanoate and MUF-β-D-glucopyranoside.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable fluorogenic agent/substrate, including MUF-phosphate, MUF-N-acetyl-β-D-glucosaminide, MUF-heptanoate and MUF-β-D-glucopyranoside, which will interact with the microbiological organisms present or anticipated in the biofouling in order to accurately assess biofouling using a fluorometer. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US6372895 teaches fluorescence emission as a function of pH.  US20090045144 teaches monitoring for membrane fouling including a monitoring cell with membrane, wherein the membrane has inlets and outlets. US20180326329 teaches flushable filter system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        3/17/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861